DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-91 and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 86 calls for “… a feature configured to protrude from a surface of the dressing member when the level of pressure beneath the backing layer has been achieved.” However, the specification describes a pressure indicator that collapses when a desired pressure been achieved. For example, the specification describes 
In a second example, a pressure indicator collapses upon reaching a threshold of negative pressure (¶ [0397], Figs. 66A-66C, in some embodiments, the pressure indicators 1270 can be configured to define two states or positions—a depressed or collapsed position when a threshold level of reduced pressure is present under the overlay and an extended or inflated position when no pressure or less than the threshold pressure is present under the overlay). 
Therefore, this claim appears to describe a feature that operates contrary to the written description and is not enabled. 
Claims 87-91 and 93 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 86-90 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwell; Edward Yerbury (US 20110054421 A1) in view of Wilkes; Robert Peyton et al. (US 20110092927 A1). 
Regarding claim 86, Hartwell discloses a wound dressing kit for reduced pressure wound therapy (¶ [0001], [0033], FIG. 1, wound dressing 100), comprising: 
a pump assembly (¶ [0039], micro pump 110);
a power source (¶ [0053], for embodiments of the present invention which include a pump … an integral power source and control circuitry can be included); and 
a dressing member (Fig. 1, dressing member includes cover layer 150, absorbent layer 130, porous layer 105 and wound contact layer 102);
wherein the pump assembly and the power source are supported by the dressing member (¶ [0015], a wound dressing … which includes an integrated pump; ¶ [0039], micro pump 110 … which is integral to the wound dressing); and 
wherein the dressing member comprises one or more absorbent layers (¶ [0039], layer 130 of absorbent material); and 
a fluid impermeable backing layer (¶ [0044], cover layer 150 … may be a polyurethane film acts as a bacterial barrier and helps hold in liquid to stop fouling); and 
the pump assembly is positioned in a cutout that passes through the entire thickness of at least one of the absorbent layers (¶ [0039], micro pump 110 with associated valves not shown, which is integral to the wound dressing; annotated Fig. 1 shows that pump 110 is embedded in absorbent layer 130). 

    PNG
    media_image1.png
    475
    918
    media_image1.png
    Greyscale

Regarding the limitation of a pump assembly and power source being supported by the dressing member, Hartwell describes that the pump is integrated into the wound dressing (¶ [0015], [0039]). Hartwell also discloses that the dressing also includes an integral power source (¶ [0053], for embodiments of the present invention which include a pump mounted on the cover layer or on a peripheral border area of the dressing an integral power source and control circuitry can be included). Therefore, the dressing also includes a power source which is supported by the dressing.  
Hartwell teaches the invention substantially as claimed by Applicant with the exception of a pressure indicator. Wilkes discloses a medical wound care system (¶ [0001], [0007], [0029], reduced-pressure treatment system 100), 
a pump assembly (¶ [0045], the reduced-pressure source 144 may be any device … a vacuum pump);
a dressing member comprising one or more absorbent layers (¶ [0030], reduced-pressure dressing 112 having a flexible dressing bolster … or manifold member 114; ¶ [0031], the flexible dressing bolster 114 may be formed from any bolster material or manifold material that provides a vacuum space … VAC™ GranuFoam™ material); and 

wherein the dressing member comprises a pressure indicator configured to provide a visual and tactile indication of a level of pressure beneath the backing layer (¶ [0063], FIGS. 12-13B, electro-mechanical indicator 203; ¶ [0064], the electro-mechanical indicator 203 may be formed with a moving member 252 that is adapted to move … and a visual indicator 254 associated with the moving member 252);
wherein the pressure indicator comprises a feature configured to protrude from a surface of the dressing member when the level of pressure beneath the backing layer has been achieved (¶ [0064], moving member 252 that is adapted to move when reduced pressure exceeds a threshold pressure (Pt)). 
Regarding the limitation of a feature configured to protrude from a surface of the dressing member when the level of pressure beneath the backing layer has been achieved, Wilkes discloses a pressure indicator 203 including a moving member 252 that collapses at or below a threshold pressure Pt (¶ [0064]). This type of visual / tactile indicator operates according to the same principle described in Applicant’s specification (¶ [0391], [0397]). This claim has been rejected for lack of enablement under 35 USC § 112(a) as described above. 
Wilkes warns a patient or user about the operating conditions of a NPWT system (¶ [0071], alert a patient who is sleeping … indicator 203 takes out the subjective visual reading of the visual indicator 254). Additionally, the multiple modes of conveying the pressure information will permit a user to detect the pressure in many operating conditions. If the room where a user is sleeping is not illuminated, the tactile pressure indicator can still be sensed in darkness or when obscured under a blanket. One would 

Regarding claims 87-90, Hartwell discloses a wound dressing wherein the dressing member comprises a transmission layer (¶ [0037], a layer 105 of porous material such as a foam layer … allows transmission of fluid including liquid and gas … also helps distribute pressure generated by a pump);
wherein the transmission layer extends across the dressing member (Fig. 1, layer 105 extends the length of the dressing);
wherein the pump assembly and power source are configured to be positioned over the transmission layer (Fig. 1, micro pump 110 is positioned above porous layer 105);
wherein the dressing member comprises a wound contact layer (¶ [0036], wound contact layer 102); and 
a transmission layer located above the wound contact layer (¶ [0037], a layer 105 of porous material such as a foam layer);
wherein the transmission layer comprises an open air channel and the transmission layer is configured to ensure that the open air channel is maintained to communicate negative pressure over a wound area (¶ [0037], layer 105 also helps distribute pressure generated by a pump). 

Regarding claim 93, Hartwell does not provide a tactile change. Wilkes discloses a feature configured to provide a tactile change on the surface of the dressing member 
Wilkes provides a multi-sensory pressure indicator, which will permit a user to perceive the pressure status in various situations. Regarding the rationale and motivation to modify Hartwell with the pressure indicator of Wilkes, see discussion of claim 86 above. 

Claim 91 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwell and Wilkes, further in view of Joshi; Ashok V. et al. (US 20070265586 A1). 
Regarding claim 91, Hartwell and Wilkes lack a housing that surrounds the pump assembly and power source. Joshi discloses a device and method for wound therapy (¶ [0002], [0005], [0030], FIGS. 1 and 2, a wound therapy device 10; ¶ [0098], FIG. 14, device 1110), comprising:
a pump assembly (¶ [0098], vacuum source 1134);
a power source (¶ [0098], power supply 1138); and
a dressing member (¶ [0098], dressing module 1113);
wherein the pump assembly and power source are surrounded by a housing (¶ [0098], vacuum source module 1111 … module 1133). 
. 


Response to Arguments
The objection to claim 90 for lack of clarity is withdrawn in view of the amendments filed 01 April 2021. 
Applicant’s arguments filed 01 April 2021 regarding the rejection of claims 86-91 as amended, under 35 USC § 102 and 103 over Hartwell, Joshi and Haggstrom, are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Hartwell, Wilkes and Joshi (see above). 
Applicant’s arguments with respect to Haggstrom have been considered but are moot because the arguments do not apply to any of the references cited in the current rejection. 
For the reasons discussed during the interview, Applicant respectfully submits that Hartwell, alone or in combination with the other cited references, does not disclose or suggest amended Claim 86 (remarks p. 7). Examiner responds that Hartwell and 
New claim 93 is rejected on new grounds over Hartwell and Wilkes. Hartwell discloses a dressing with a backing layer, and Wilkes describes a button-shaped indicator that provides a tactile change. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781